OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Although it was inappropriate for the trial court to address counsel as it did in the presence of the jury, it was not error for the court to prevent counsel from cross-examining the witness concerning the possibility of her receiving a life sentence, a risk to which the defendant was also exposed.
No door had been opened to this inquiry and it was not necessary to specify the potential sentence in order to explain to the jury the extent of the arrangement the witness had made with the prosecutor for a grant of immunity (People v Roth, 30 NY2d 99).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.